This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Applicant's request for reconsideration of the finality of the rejection of the last FINAL Office Action dated 08 July 2021 is persuasive and, therefore, the finality of the FINAL Office Action dated 08 July 2021 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 USC § 103 are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 16-19, 23, 36, 37, & 41-43 are rejected under AIA  35 USC § 103 as being unpatentable over US 20080220150 A1 (Merry'150) in view of US 20030172872 A1 (Thakur'872), and US 8992684 B1 (Kovalenkov'684) and/or US 20130032084 A1 (Sivaramakrishnan'084).
Regarding claims 1, 16, & 19, Merry'150 discloses a wafer process apparatus (epitaxial deposition reactor chamber 150), the apparatus comprising:
a chamber (processing chamber 158);

    PNG
    media_image1.png
    1660
    4550
    media_image1.png
    Greyscale

FIG. 4A of Merry'150 (Cropped)
a susceptor module (susceptor lift assembly 176 having rotatable, support shaft 107, three arms 156 connected to rotatable, support shaft support shaft 107 at 1st end, & a carrier rod 210 connected at 2nd end) positioned in the chamber (processing chamber 158), the susceptor module comprises a stage (coplanar substrate support surfaces 217 of fingers 212 of carrier rods 210) that supports a semiconductor wafer (substrate 120) and is rotatable about a rotation axis (axis 414);
a discharging assembly (associated with gas inlet manifold 110 communicating with gas inlet

    PNG
    media_image2.png
    1822
    4039
    media_image2.png
    Greyscale

FIG. 4B of Merry'150

    PNG
    media_image3.png
    1660
    2530
    media_image3.png
    Greyscale

FIG. 4A of Merry'150 (Cropped - fluid outlet assembly at left )

    PNG
    media_image4.png
    1660
    2698
    media_image4.png
    Greyscale

FIG. 4A of Merry'150 (Cropped - discharging assembly at right)
ports 180 {inlet passages 160 defined by upper & lower liners 108 & 106 mounted against inner sidewall of base ring 105} by way of inlet port liner 109 inserted into base ring 105) and
a fluid outlet assembly (outlet port 181 {defined by upper & lower liners 108 & 106 mounted
against inner sidewall of base ring 105} communicating with exhaust manifold 102 by way exhaust port liner 104 inserted into base ring 105) positioned at respective sides of the susceptor module (susceptor lift assembly 176 having rotatable, support shaft 107, three arms 156 connected to rotatable, support shaft support shaft 107 at 1st end, & a carrier rod 210 connected at 2nd end),
the discharging assembly (gas inlet manifold 110 communicating with gas inlet ports 180 {inlet passages 160 defined by upper & lower liners 108 & 106 mounted against inner sidewall of base ring 105} by way of inlet port liner 109 inserted into base ring 105) 
the discharging assembly (gas inlet manifold 110 communicating with gas inlet ports 180 {inlet passages 160 defined by upper & lower liners 108 & 106 mounted against inner sidewall of base ring 105} by way of inlet port liner 109 inserted into base ring 105) comprising a plurality of discharging passages (multiplicity of gas inlet ports 171 {defined by inlet port liners 109} communicating with gas inlet ports 180 {inlet passages 160 defined by upper & lower liners 108 & 106 mounted against inner sidewall of base ring 105} by way of inlet port liner 109 inserted into base ring 105) connected to the openings (gas inlet ports 180 {inlet passages 160 defined by upper & lower liners 108 & 106 mounted against inner sidewall of base ring 105}), respectively, each of the discharging passages (multiplicity of gas inlet ports 171 {defined by inlet port liners 109} communicating with gas inlet ports 180 {inlet passages 160 defined by upper & lower liners 108 & 106 mounted against inner sidewall of base ring 105} by way of inlet port liner 109 inserted into base ring 105) being a step structure comprising an outer flow path section (along process gas 162 arrow {←} in each of multiplicity of gas inlet ports 171), a linearly sloped flow path section (from each of multiplicity of gas inlet ports 171 to the correspond inlet passages 160, each having an infinite {∞} slope), and

    PNG
    media_image5.png
    2373
    2616
    media_image5.png
    Greyscale

FIG. 4B of Merry'150 (Cropped)
an inner flow path section (from inlet passages 160 to the correspond gas inlet ports 180), the outer flow path section (along process gas 162 arrow {←} in each of multiplicity of gas inlet ports 171) and the inner flow path section (from inlet passages 160 to the correspond gas inlet ports 180) extending in a direction perpendicular to the rotation axis (axis 414), and the linearly sloped flow path section extending at an upward angle (90°angle) from the outer flow path section to the inner 
an interface passage (inner plenum 404 associated with inner flow zone 402 including two inner flow fields) connected to a first group (multiplicity of gas inlet ports 171 {defined by inlet port liners 109} communicating with gas inlet ports 180 {inlet passages 160 defined by upper & lower liners 108 & 106 mounted against inner sidewall of base ring 105} associated with inner flow zone 402) of the discharging passages of the discharging assembly, an inner wall (inner wall of inner plenum 404) of the interface passage intersecting the discharging assembly at a substantially acute angle (90°angle), and the interface passage having a trapezoidal shape (rectangular shape, rectangles are a type of trapezoid), when viewed along a direction of the rotation axis (axis 414); and
a fluid passage (passage 405 to outer plenums 406 associated with outer flow zones 401 including two outer flow fields) connected to a second group (multiplicity of gas inlet ports 171 {defined by inlet port liners 109} communicating with gas inlet ports 180 {inlet passages 160 defined by upper & lower liners 108 & 106 mounted against inner sidewall of base ring 105} associated with outer flow zones 401) of the discharging passages of the discharging assembly, an inner wall of the fluid passage intersecting the discharging assembly at a substantially acute angle (90°angle) when viewed along the direction of the rotation axis (axis 414), the fluid passage (passage 405 to outer plenums 406 associated with outer flow zones 401 including two outer flow fields) disposed outside the interface passage (inner plenum 404 associated with inner flow zone 402 including two inner flow fields) and laterally surrounding the interface passage, the fluid passage comprising two arm portions connected to the second group of the discharging passages and a central portion between and linking the two arm portions, and a width of each of the two arm portions increased (outer plenums 406 
FIGs. 1-4B; ¶¶[0015]-[0023]; ¶¶[0036]-[0042]; & ¶¶[0044]-[0062].
Regarding claims 1, 16, & 19, Merry'150 does not expressly disclose:
the inner wall of the interface passage intersecting the discharging assembly at an acute angle; and
the inner wall of the fluid passage intersecting the discharging assembly at an acute angle.
Regarding claims 1, 16, & 19, Thakur'872 discloses:
an inner wall (wall of channel 154A) of an interface passage (channel 154A) intersecting a discharging assembly (showerhead 130) at an acute angle, the interface passage (channel 154A) connected to a first group (slotted openings 131A & B) of discharging passages of a plurality of discharging passages (slotted openings 131A & B & plurality of apertures 133) of the discharging assembly discharging assembly (showerhead 130), and each of the first group of the discharging passages connected a corresponding one of the plurality of openings (slotted openings 131A & B & plurality of apertures 133) of the discharging assembly (showerhead 130); and
an inner wall (wall of channel 154B) of a fluid passage (channel 154B & cavity 156) intersecting the discharging assembly (showerhead 130) at an acute angle, the fluid passage (channel 154B & cavity 156) connected to a second group (plurality of apertures 133) of discharging assembly (showerhead 130) of the plurality of openings (slotted openings 131A & B & plurality of apertures 133) of the 

    PNG
    media_image6.png
    1127
    2314
    media_image6.png
    Greyscale

FIG. 2 of Thakur'872 (Cropped)

    PNG
    media_image7.png
    1970
    4184
    media_image7.png
    Greyscale

FIG. 3 of Thakur'872 (Cropped)
and each of the second group (plurality of apertures 133) of the discharging passages connected a corresponding one of the plurality of openings (slotted openings 131A & B & plurality of apertures 133) of the discharging assembly 
FIGs. 1-5; ¶¶[0011]-[0015]; & ¶¶[0025]-[0050].
Shaping each of the interface passage and the fluid passage of Merry'150 so that each inner wall of each of the interface and fluid passage intersects the discharging assembly at an acute angle as disclosed by Thakur'872 is to smoothly introduce process gas flows to create uniform a flow rate of process gas.  Such shaping, as an implementation of a predictable variation that does not cause the claimed device to perform differently than a prior art device, is an obvious matter of design choice.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (IV)(B).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to shape each of the interface passage and the fluid passage of Merry'150 so that each inner wall of each of the interface and fluid passage intersects the discharging assembly at an acute angle as disclosed by Thakur'872.
Regarding claims 1, 16, & 19, Merry'150 does not expressly disclose:
the linearly sloped flow path section extending at a downward angle from the outer flow path section to the inner flow path section.
Regarding claims 1 & 16, Kovalenkov'684 discloses:
a linearly sloped flow path section (at lower flow line 114 between lower precursor injector 107 & lower liner 109) extending at an upward angle from an outer flow path section (at lower precursor injector 107) to an inner flow path section (at lower liner 109); and
a linearly sloped flow path section (at upper flow line 114 between upper precursor 
FIGs. 1-7; col. 3, l. 8 - col. 8, l. 3.

    PNG
    media_image8.png
    2283
    2476
    media_image8.png
    Greyscale

FIG. 1 of Kovalenkov'684 (Cropped)
Changing the upward angle of Merry'150 from the outer flow path section to the inner flow path section to the downward angle as disclosed by Kovalenkov'684, as an In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (IV)(B).  In addition, such change of the upward angle to the downward angle involves the substitution of one equivalent for another (in other words, as an implementation of a matter of choice) that is a predictable variation as disclosed by Sivaramakrishnan'084, is obvious.  See e.g., In re Fout, 675 F.2d 297, 301 (CCPA 1982); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2143 (B).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the upward angle of Merry'150 from the outer flow path section to the inner flow path section to the downward angle as disclosed by Kovalenkov'684.
Regarding claims 1, 16, & 19, Sivaramakrishnan'084 discloses:
a linearly sloped flow path section (at top distribution channel 504 between upper gas inlet {below upper heat choke 505} & upper gas outlet into process chamber 400) extending at an upward angle from an outer flow path section (at upper gas inlet {below upper heat choke 505}) to an inner flow path section (at upper gas outlet into process chamber 400); and
a linearly sloped flow path section (at lower distribution channel 504 between lower gas inlet {above lower heat choke 505} & lower gas outlet into process chamber 400) extending at a downward angle from an outer flow path section (at lower gas inlet {above lower heat choke 505}) to an inner flow path section (at lower gas outlet into process chamber 400).


    PNG
    media_image9.png
    1288
    1775
    media_image9.png
    Greyscale

FIG. 12A of Sivaramakrishnan'084 (Cropped & Annotated)
Changing the upward angle of Merry'150 from the outer flow path section to the inner flow path section to the downward angle as disclosed by Sivaramakrishnan'084, as an implementation of a predictable variation that does not cause the claimed device to perform differently than a prior art device, is an obvious matter of design choice.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (IV)(B).  In addition, such change of the upward angle to the downward angle involves the substitution of one equivalent for another (in other words, as an implementation of a matter of choice) that is a predictable variation as disclosed by Sivaramakrishnan'084, is obvious.  See e.g., In re Fout, 675 F.2d 297, 301 (CCPA 1982); KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2143 (B).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the upward angle of Merry'150 from the outer flow path section to the inner flow path section to the downward angle as disclosed by Sivaramakrishnan'084.
Regarding claims 5, 17, & 18, Merry'150 discloses:
each of the discharging passages (multiplicity of gas inlet ports 171 {defined by inlet port liners 109} communicating with gas inlet ports 180 {inlet passages 160 defined by upper & lower liners 108 & 106 mounted against inner sidewall of base ring 105} by way of inlet port liner 109 inserted into base ring 105)

    PNG
    media_image10.png
    624
    1347
    media_image10.png
    Greyscale

FIG. 4B of Merry'150 (Annotated)
connected to the openings (gas inlet ports 180 {inlet passages 160 defined by 
the lateral surface (lateral surface at inlet ports 180 {inlet passages 160 defined by upper & lower liners 108 & 106 mounted against inner sidewall of base ring 105}) extending toward opposite sides of the transversal line and terminating at two ends (e.g., edge points);
a distance between two ends (e.g., edge points) of the lateral surface equal to or greater than a width of the stage (coplanar substrate support surfaces 217 of fingers 212 of carrier rods 210).
FIGs. 1-4; ¶¶[0016]-[0019]; & ¶¶[0030]-[0057].
Regarding claim 6, Merry'150 discloses:
two of the openings (associated with gas flow paths 171 farthest from transversal line) are respectively arranged adjacent to the two ends (e.g., edge points) of the lateral surface (lateral surface at inlet ports 180 {inlet passages 160 defined by upper & lower liners 108 & 106 mounted against inner sidewall of base ring 105}).
FIGs. 1-4; ¶¶[0016]-[0019]; & ¶¶[0030]-[0057].
Regarding claim 23, Kovalenkov'684 discloses:
a process gas from a discharging passage(from upper precursor injector 107 to upper liner 109 by way of upper flow line 114 between upper precursor injector 107 & upper liner 109) directed downwardly to a plane at which a semiconductor wafer (substrate 111) is located.


    PNG
    media_image8.png
    2283
    2476
    media_image8.png
    Greyscale

FIG. 1 of Kovalenkov'684 (Cropped)
Sivaramakrishnan'084 discloses:
a process gas from a discharging passage (from lower gas inlet {above lower heat choke 505} to lower gas outlet into process chamber 400 by way of upper flow line 114 between lower gas inlet {above lower heat choke 505} & lower gas outlet into process chamber 400) directed downwardly to a plane at which a 
(FIGs. 7, 8, 10, & 12A; ¶¶[0088]-[0090]; ¶[00094]; & ¶¶[0098]-[0099]).

    PNG
    media_image9.png
    1288
    1775
    media_image9.png
    Greyscale

FIG. 12A of Sivaramakrishnan'084 (Cropped & Annotated)
Regarding claim 36, Kovalenkov'684 discloses:
a discharging passage (from upper precursor injector 107 to upper liner 109 by way of upper flow line 114 between upper precursor injector 107 & upper liner 109) configured without a flow path section that would extending in a direction parallel to a rotation axis
(FIGs. 1-7; col. 3, l. 8 - col. 8, l. 3.); and
Sivaramakrishnan'084 discloses:

(FIGs. 7, 8, 10, & 12A; ¶¶[0088]-[0090]; ¶[00094]; & ¶¶[0098]-[0099]).
Regarding claim 37, Merry'150 discloses:
a width of one of the first group (multiplicity of gas inlet ports 171 {defined by inlet port liners 109} communicating with gas inlet ports 180 {inlet passages 160 defined by upper & lower liners 108 & 106 mounted against inner sidewall of base ring 105} associated with inner flow zone 402) of the discharging passages being

    PNG
    media_image10.png
    624
    1347
    media_image10.png
    Greyscale

FIG. 4B of Merry'150 (Annotated)
smaller than the width of the interface passage (inner plenum 404 associated 
a width of one of the second group (multiplicity of gas inlet ports 171 {defined by inlet port liners 109} communicating with gas inlet ports 180 {inlet passages 160 defined by upper & lower liners 108 & 106 mounted against inner sidewall of base ring 105} associated with outer flow zones 401) of the discharging passages being smaller than the width of one of the two arm portions of the fluid passage (passage 405 to outer plenums 406 associated with outer flow zones 401 including two outer flow fields).
FIGs. 1-4B; ¶¶[0015]-[0023]; ¶¶[0036]-[0042]; & ¶¶[0044]-[0062].
Regarding claim 41, Merry'150 discloses:
one end of the interface passage (inner plenum 404 associated with inner flow zone 402 including two inner flow fields) fluidly connected to the first group (multiplicity of gas inlet ports 171 {defined by inlet port liners 109} communicating with gas inlet
ports 180 {inlet passages 160 defined by upper & lower liners 108 & 106 mounted against inner sidewall of base ring 105} associated with inner flow zone 402) of the discharging passages, and the other end of the interface passage fluidly connected to a first gas inlet connector,
one end of the fluid passage (passage 405 to outer plenums 406 associated with outer flow zones 401 including two outer flow fields) fluidly connected to the second
group (multiplicity of gas inlet ports 171 {defined by inlet port liners 109} communicating with gas inlet ports 180 {inlet passages 160 defined by upper & lower liners 108 & 106 mounted against inner sidewall of base ring 105} associated with outer flow zones 401) of the discharging passages, and the other end of the fluid passage fluidly connected to a second gas inlet connector.


    PNG
    media_image5.png
    2373
    2616
    media_image5.png
    Greyscale

FIG. 4B of Merry'150 (Cropped)
Regarding claim 42, Thakur'872 discloses:
a second gas inlet connector (at high-speed valve 155B & channel 154B) connected to the fluid passage (channel 154B & cavity 156) at the central portion (at central portion of cavity 156 by way of high-speed valve 155B & channel 154B).
FIGs. 1-5; ¶¶[0011]-[0015]; & ¶¶[0025]-[0050].

    PNG
    media_image7.png
    1970
    4184
    media_image7.png
    Greyscale

FIG. 3 of Thakur'872 (Cropped)

    PNG
    media_image11.png
    2412
    4307
    media_image11.png
    Greyscale

FIG. 5 of Thakur'872 (Cropped)
Regarding claim 43, Merry'150 discloses:
the process gas passing through the interface passage (inner plenum 404 associated with inner flow zone 402 including two inner flow fields) being isolated from the 
FIGs. 1-4B; ¶¶[0015]-[0023]; ¶¶[0036]-[0042]; & ¶¶[0044]-[0062].
Claim 33 is rejected under AIA  35 USC § 103 as being unpatentable over US 20080220150 A1 (Merry'150) in view of US 20030172872 A1 (Thakur'872), and US 8992684 B1 (Kovalenkov'684) and/or US 20130032084 A1 (Sivaramakrishnan'084) as applied to claims 1, 5, 6, 16-19, 23, 36, 37, & 41-43 above, and further in view of US 20110086434 A1 (Shin'434).
Regarding claim 33, Merry'150, Thakur'872, and Kovalenkov'684 and/or Sivaramakrishnan'084, by way of at least Merry'150, discloses:
the discharging assembly (gas inlet manifold 110 communicating with gas inlet ports 180 {inlet passages 160 defined by upper & lower liners 108 & 106 mounted against inner sidewall of base ring 105} by way of inlet port liner 109 inserted into base ring 105) comprising:
an upper member (upper liner 108 mounted against inner sidewall of base ring 105) having a first surface (lower surface of upper liner 108 defining upper surface of inlet passages 160), the first surface immediately connected to the lateral surface (lateral surface at inlet ports 180 {inlet passages 160 defined by upper & lower liners 108 & 106 mounted against inner sidewall of base ring 105}); and
a lower member (lower liner 106 mounted against inner sidewall of base ring 105)  having a second surface (upper surface of lower liner 106 defining lower surface of inlet passages 160) positioned lower than the first surface (lower surface of

    PNG
    media_image4.png
    1660
    2698
    media_image4.png
    Greyscale

FIG. 4A of Merry'150 (Cropped - discharging assembly at right)
upper liner 108 defining upper surface of inlet passages 160) relative to the stage, the lower member having protruding portion (protruding portion of upper surface of lower liner 106 defining lower surface of inlet passages 160) positioned relative to the first surface and projecting toward the first surface from the second surface to define one of the discharging passages (upper surface of lower liner 106 defining lower surface of inlet passages 160).
Merry'150: FIGs. 1-4; ¶¶[0016]-[0019]; & ¶¶[0030]-[0057].
Regarding claim 33, Merry'150, Thakur'872, and Kovalenkov'684 and/or Sivaramakrishnan'084 does not expressly disclose:
the lower member having the first surface and a groove formed on the first surface; and 
the upper member having the second surface and the protruding portion positioned 
Regarding claim 33, Shin'434 discloses:
a discharging assembly (microfluidic device) comprising:
a lower member (microfluidic device) having a first surface (upper surface of 1st upper plate 20), a groove (one of rail grooves 22) formed on the first surface (upper surface of 1st upper plate 20) and immediately connected to a lateral surface (surface of defined by coplanar ends of lower plate 10, 1st upper plate 20, & 2nd upper plate 30); and

    PNG
    media_image12.png
    1703
    1756
    media_image12.png
    Greyscale

FIG. 2B of Shin'434 (Cropped)

FIGs. 1-3; ¶¶[0013]-[0015]; & ¶¶[0017]-[0031].
Configuring the first surface of lower member of Merry'150, Thakur'872, and Kovalenkov'684 and/or Sivaramakrishnan'084 to having the groove as disclosed by Shin'434 while as the same time configuring the second surface of upper member of Merry'150, Thakur'872, and Kovalenkov'684 and/or Sivaramakrishnan'084 to having the protruding portion positioned relative to the groove and the protruding portion projecting toward the groove from the second surface as disclosed by Shin'434, as an implementation of a predictable variant of known work in one field of endeavor prompting variations of such known work for use in either the same field or a different one based on design incentives or other market forces, is obvious.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2143(A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the first surface of lower member of Merry'150, Thakur'872, and Kovalenkov'684 and/or Sivaramakrishnan'084 to having the groove(s) as disclosed by Shin'434 while as the same time configure the second surface of upper member of Merry'150, Thakur'872, and Kovalenkov'684 and/or Sivaramakrishnan'084 to having the protruding portion positioned relative to the groove and the protruding portion projecting toward the groove from the second surface as disclosed by Shin'434.
Claim 40 is rejected under AIA  35 USC § 103 as being unpatentable over US 20080220150 A1 (Merry'150) in view of US 20030172872 A1 (Thakur'872); US 8992684 B1 (Kovalenkov'684) and/or US 20130032084 A1 (Sivaramakrishnan'084); and US 20110086434 A1 (Shin'434) as applied to claim 33 above, and further in view of US 20090314205 A1 (Patalay'205).
Regarding claim 40, Merry'150, Thakur'872, Kovalenkov'684 and/or Sivaramakrishnan'084, and Shin'434, by way of the combination of Merry'150 and Kovalenkov'684 and/or Sivaramakrishnan'084, discloses:
in a direction of the rotation axis (axis 414), the outer flow path section (along process gas 162 arrow {←} in each of multiplicity of gas inlet ports 171) being higher

    PNG
    media_image4.png
    1660
    2698
    media_image4.png
    Greyscale

FIG. 4A of Merry'150 (Cropped - discharging assembly at right)
than the inner flow path section (from inlet passages 160 to the correspond gas 
a bottom surface of the groove, the lower region of the lateral surface and an upper surface of the flange arranged in order and forming a step structure.
Merry'150: FIGs. 1-4; ¶¶[0016]-[0019]; & ¶¶[0030]-[0057].
Regarding claim 40, Merry'150, Thakur'872, Kovalenkov'684 and/or Sivaramakrishnan'084, and Shin'434 does not expressly disclose:
a lower region of the lateral surface of the discharging assembly which corresponds to the lower member is closer to the stage than an upper region of the discharging assembly which corresponds to the upper member, and a flange is connected to the lower region of the lateral surface, and
a bottom surface of the groove, the lower region of the lateral surface and an upper surface of the flange are arranged in order and form a step structure.
Regarding claim 40, Patalay'205 discloses:
a lower region of a lateral surface of a discharging assembly (associated with gas outlet 111) which corresponds to a lower member being closer to a stage (associated with gas outlet 111) than an upper region of the discharging assembly which corresponds to an upper member, and a flange connected to the lower region of the lateral surface,
a bottom surface of a groove (associated with gas outlet 111), the lower region of the lateral surface and an upper surface of the flange arranged in order and forming 

    PNG
    media_image13.png
    1360
    1767
    media_image13.png
    Greyscale

FIG. 1 of Patalay'205 (Cropped)
in a direction of a rotation axis (rotation axis of susceptor support structure 118), an outer flow path section being higher than the inner flow path section, and the inner flow path section being higher than the upper surface of the flange at the same height as the stage (susceptor support structure 118).
FIGs. 1-5; ¶¶[0027]-[0031]; & ¶¶[0034]-[0059].
Shaping the discharging assembly of Merry'150, Thakur'872, Kovalenkov'684 and/or Sivaramakrishnan'084, and Shin'434 to that as disclosed by Patalay'205, as an implementation of a predictable variation that does not cause the claimed device to perform differently than a In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (IV)(B).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to shaping the discharging assembly of Merry'150, Thakur'872, Kovalenkov'684 and/or Sivaramakrishnan'084, and Shin'434 to that as disclosed by Patalay'205.
Claims 1, 5, 6, 8, 11, 16-19, 23, 29, 36-38, & 41-44 are rejected under AIA  35 USC § 103 as being unpatentable over US 20080220150 A1 (Merry'150) in view of US 20130125819 A1 (Borean'819), US 20030172872 A1 (Thakur'872), and US 8992684 B1 (Kovalenkov'684) and/or US 20130032084 A1 (Sivaramakrishnan'084).
Regarding claims 1, 8, 16, &19, Merry'150 discloses a wafer process apparatus (epitaxial deposition reactor chamber 150), the apparatus comprising:
a chamber (processing chamber 158);

    PNG
    media_image1.png
    1660
    4550
    media_image1.png
    Greyscale

FIG. 4A of Merry'150 (Cropped)
a susceptor module (susceptor lift assembly 176 having rotatable, support shaft 107, three

    PNG
    media_image4.png
    1660
    2698
    media_image4.png
    Greyscale

FIG. 4A of Merry'150 (Cropped - discharging assembly at right)
arms 156 connected to rotatable, support shaft support shaft 107 at 1st end, & a carrier rod 210 connected at 2nd end) positioned in the chamber, wherein the susceptor module comprises a stage that supports a semiconductor wafer and is rotatable about a rotation axis (axis 414);
a discharging assembly (associated with gas inlet manifold 110 communicating with gas inlet port 180 {inlet passages 160 defined by upper & lower liners 108 & 106 mounted against inner sidewall of base ring 105} by way of inlet port liner 109 inserted into base ring 105), and
a fluid outlet assembly (outlet port 181 {defined by upper & lower liners 108 & 106 mounted against inner sidewall of base ring 105} communicating with exhaust manifold 102 by way exhaust port liner 104 inserted into base ring 105) positioned at two respective sides of the susceptor module (susceptor lift assembly 176 having rotatable, support

    PNG
    media_image3.png
    1660
    2530
    media_image3.png
    Greyscale

FIG. 4A of Merry'150 (Cropped - fluid outlet assembly at left )

    PNG
    media_image2.png
    1822
    4039
    media_image2.png
    Greyscale

FIG. 4B of Merry'150

the discharging assembly (associated with gas inlet manifold 110 communicating with gas inlet port 180 {inlet passages 160 defined by upper & lower liners 108 & 106 mounted against inner sidewall of base ring 105} by way of inlet port liner 109 inserted into base ring 105) and the fluid outlet assembly (outlet port 181 {defined by upper & lower liners 108 & 106 mounted against inner sidewall of base ring 105} communicating with exhaust manifold 102 by way exhaust port liner 104 inserted into base ring 105) positioned at two respective sides of the susceptor module (susceptor lift assembly 176 having rotatable, support shaft 107, three arms 156 connected to rotatable, support shaft support shaft 107 at 1st end, & a carrier rod 210 connected at 2nd end),

    PNG
    media_image10.png
    624
    1347
    media_image10.png
    Greyscale

FIG. 4B of Merry'150 (Annotated)
the discharging assembly (associated with gas inlet manifold 110 communicating with gas inlet port 180 {inlet passages 160 defined by upper & lower liners 108 & 106 mounted 
lateral surface and configured to provide a process gas to the chamber (processing chamber 158), a distance between two ends (e.g., at edge points) of the lateral surface being equal to or greater than a width of the stage (coplanar substrate support surfaces 217 of fingers 212 of carrier rods 210) which extends across the rotation axis (axis 414),
the discharging assembly (gas inlet manifold 110 communicating with gas inlet ports 180 {inlet passages 160 defined by upper & lower liners 108 & 106 mounted against inner sidewall of base ring 105} by way of inlet port liner 109 inserted into base ring 105) comprising a plurality of discharging passages (multiplicity of gas inlet ports 171 {defined by inlet port liners 109} communicating with gas inlet ports 180 {inlet passages 160 defined by upper & lower liners 108 & 106 mounted against inner sidewall of base ring 105} by way of inlet port liner 109 inserted into base ring 105) connected to the opening (gas inlet port 180 {inlet passages 160 defined by upper & lower liners 108 & 106 mounted against inner sidewall of base ring 105}), respectively, each of the discharging passages (multiplicity of gas inlet ports 171 {defined by inlet port liners 109} communicating with gas inlet ports 180 {inlet passages 160 defined by upper & lower liners 108 & 106 mounted against inner sidewall of base ring 105} by way of inlet port liner 109 inserted into base ring 105) being a step structure comprising an

    PNG
    media_image5.png
    2373
    2616
    media_image5.png
    Greyscale

FIG. 4B of Merry'150 (Cropped)
outer flow path section (along process gas 162 arrow {←} in each of multiplicity of gas inlet ports 171), a linearly sloped flow path section (from each of multiplicity of gas inlet ports 171 to the correspond inlet passages 160, each having an infinite {∞} slope), and an inner flow path section (from inlet passages 160 to corresponding gas inlet port 180 section), the outer flow path section (along process gas 162 arrow {←} in each of 
an interface passage (inner plenum 404 associated with inner flow zone 402 including two inner flow fields) connected to the first section of the opening through a first group of the discharging passages (multiplicity of gas inlet ports 171 {defined by inlet port liners 109} communicating with gas inlet port 180 {inlet passages 160 defined by upper & lower liners 108 & 106 mounted against inner sidewall of base ring 105} associated with inner flow zone 402) of the discharging assembly, an inner wall (inner wall of inner plenum 404) of the interface passage intersecting the discharging assembly at a substantially acute angle (90°angle), and the interface passage having a trapezoidal shape (rectangular shape, rectangles are a type of trapezoid), when viewed along a direction of the rotation axis (axis 414); and
a fluid passage (passage 405 to outer plenums 406 associated with outer flow zones 401 including two outer flow fields) connected to the second section of the opening through a second group (multiplicity of gas inlet ports 171 {defined by inlet port liners 109} communicating with gas inlet ports 180 {inlet passages 160 defined by upper & lower liners 108 & 106 mounted against inner sidewall of base ring 105} associated with outer flow zones 401) of the discharging passages of the discharging assembly, , an inner wall of the fluid passage intersecting the discharging assembly at a substantially acute angle (90°angle) when viewed along the direction of the rotation axis (axis 414), the fluid passage (passage 405 to outer plenums 406 associated with outer flow zones 401 
FIGs. 1-4B; ¶¶[0015]-[0023]; ¶¶[0036]-[0042]; & ¶¶[0044]-[0062].
Regarding claims 1, 8, 16, &19, Merry'150, in an alternative interpretation, does not expressly disclose:
the opening arranged on the lateral surface comprising a plurality of openings arranged on the lateral surface, the plurality of openings including:
a first group of the openings are arranged on a central region of the lateral surface, and
a second group of the openings are arranged on two lateral regions of the lateral surface, the two lateral regions are respectively located between two sides of the central region and the two ends of the lateral surface.
Regarding claims 1, 8, 16, &19, Borean'819 discloses:
a lateral surface comprising a plurality of openings (e.g., passages 31-3-2, 31-3-6, 31-3-4 … etc.) arranged on the lateral surface, the plurality of openings (e.g., passages 31-3-2, 31-3-6, 31-3-4 … etc.) including:
a first group of the openings (e.g., associated with passage 31-3-6) with arranged on a central region of a lateral surface, and
a second group of the openings (e.g., associated with passages 31-3-2, 31-3-4 … etc.) 
FIGs. 1-7; ¶¶[0029]-[0035]; & ¶¶[0037]-[0142].

    PNG
    media_image14.png
    1788
    3544
    media_image14.png
    Greyscale

FIG. 7 of Borean'819 (Cropped)
Configuring the lateral surface of Merry'150 to having a plurality of openings including  first and second group of the openings as disclosed by Borean'819, as an implementation of a predictable variant of known work in one field of endeavor prompting variations of such known work for use in either the same field or a different one based on design incentives or other market forces, is obvious.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2143(A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the lateral surface of Merry'150 to having a plurality of openings including  first and second group of the openings as disclosed by Borean'819.
Regarding claims 1, 8, 16, &19, Merry'150 does not expressly disclose:
the inner wall of the interface passage intersecting the discharging assembly at an acute angle; and
the inner wall of the fluid passage intersecting the discharging assembly at an acute angle.
Regarding claims 1, 16, & 19, Thakur'872 discloses:
an inner wall (wall of channel 154A) of an interface passage (channel 154A) intersecting a discharging assembly (showerhead 130) at an acute angle, the interface passage (channel 154A) connected to a first group (slotted openings 131A & B) of discharging passages of a plurality of discharging passages (slotted openings 131A & B & plurality of apertures 133) of the discharging assembly discharging assembly (showerhead 130), and each of the first group of the discharging passages connected a corresponding one of the plurality of openings (slotted openings 131A & B & plurality of apertures 133) of the discharging assembly (showerhead 130); and
an inner wall (wall of channel 154B) of a fluid passage (channel 154B & cavity 156) intersecting the discharging assembly (showerhead 130) at an acute angle, the fluid passage (channel 154B & cavity 156) connected to a second group (plurality of apertures 133) of discharging assembly (showerhead 130) of the plurality of openings (slotted openings 131A & B & plurality of apertures 133) of the discharging assembly, and each of the second group (plurality of apertures 133) of the discharging passages connected a corresponding one of the plurality of openings (slotted openings 131A & B & plurality of apertures 133) of the discharging assembly (showerhead 130).


    PNG
    media_image6.png
    1127
    2314
    media_image6.png
    Greyscale

FIG. 2 of Thakur'872 (Cropped)

    PNG
    media_image7.png
    1970
    4184
    media_image7.png
    Greyscale

FIG. 3 of Thakur'872 (Cropped)
Shaping each of the interface passage and the fluid passage of Merry'150 so that each inner wall of each of the interface and fluid passage intersects the discharging assembly at an acute angle as disclosed by Thakur'872 is to smoothly introduce process gas flows to create In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (IV)(B).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to shape each of the interface passage and the fluid passage of Merry'150 so that each inner wall of each of the interface and fluid passage intersects the discharging assembly at an acute angle as disclosed by Thakur'872.
Regarding claims 1, 8, 16, &19, Merry'150 does not expressly disclose:
the linearly sloped flow path section extending at a downward angle from the outer flow path section to the inner flow path section.
Regarding claims 1, 8, 16, &19, Kovalenkov'684 discloses:
a linearly sloped flow path section (at lower flow line 114 between lower precursor injector 107 & lower liner 109) extending at an upward angle from an outer flow path section (at lower precursor injector 107) to an inner flow path section (at lower liner 109); and
a linearly sloped flow path section (at upper flow line 114 between upper precursor injector 107 & upper liner 109) extending at a downward angle from an outer flow path section (at upper precursor injector 107) to an inner flow path section (at upper liner 109).
FIGs. 1-7; col. 3, l. 8 - col. 8, l. 3.
Changing the upward angle of Merry'150 from the outer flow path section to the inner

    PNG
    media_image8.png
    2283
    2476
    media_image8.png
    Greyscale

FIG. 1 of Kovalenkov'684 (Cropped)
flow path section to the downward angle as disclosed by Kovalenkov'684, as an implementation of a predictable variation that does not cause the claimed device to perform differently than a prior art device, is an obvious matter of design choice.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (IV)(B).  In addition, such change of the upward angle to the downward angle involves the substitution of one equivalent for another (in other In re Fout, 675 F.2d 297, 301 (CCPA 1982); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2143 (B).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the upward angle of Merry'150 from the outer flow path section to the inner flow path section to the downward angle as disclosed by Kovalenkov'684.
Regarding claims 1, 8, 16, &19, Sivaramakrishnan'084 discloses:
a linearly sloped flow path section (at top distribution channel 504 between upper gas inlet {below upper heat choke 505} & upper gas outlet into process chamber 400) extending at an upward angle from an outer flow path section (at upper gas inlet {below upper heat choke 505}) to an inner flow path section (at upper gas outlet into process chamber 400); and
a linearly sloped flow path section (at lower distribution channel 504 between lower gas inlet {above lower heat choke 505} & lower gas outlet into process chamber 400) extending at a downward angle from an outer flow path section (at lower gas inlet {above lower heat choke 505}) to an inner flow path section (at lower gas outlet into process chamber 400).
FIGs. 7, 8, 10, & 12A; ¶¶[0088]-[0090]; ¶[00094]; & ¶¶[0098]-[0099].
Changing the upward angle of Merry'150 from the outer flow path section to the inner flow path section to the downward angle as disclosed by Sivaramakrishnan'084, as an implementation of a predictable variation that does not cause the claimed device to perform differently than a prior art device, is an obvious matter of design choice.  In re Dailey, 357 F.2d

    PNG
    media_image9.png
    1288
    1775
    media_image9.png
    Greyscale

FIG. 12A of Sivaramakrishnan'084 (Cropped & Annotated)
669, 149 USPQ 47 (CCPA 1966); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (IV)(B).  In addition, such change of the upward angle to the downward angle involves the substitution of one equivalent for another (in other words, as an implementation of a matter of choice) that is a predictable variation as disclosed by Sivaramakrishnan'084, is obvious.  See e.g., In re Fout, 675 F.2d 297, 301 (CCPA 1982); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2143 (B).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the upward angle of Merry'150 from the outer flow path section to the inner flow path section to the downward angle as disclosed 
Regarding claims 6, 5, 17, 18, 23, 36, 37, & 41-43, each is rejected along the lines of their rejection under AIA  35 USC § 103 above as being unpatentable over US 20080220150 A1 (Merry'150) in view of US 20030172872 A1 (Thakur'872), and US 8992684 B1 (Kovalenkov'684) and/or US 20130032084 A1 (Sivaramakrishnan'084).
Regarding claims 11 & 36, Kovalenkov'684 discloses:
a discharging passage (from upper precursor injector 107 to upper liner 109 by way of upper flow line 114 between upper precursor injector 107 & upper liner 109) configured without a flow path section that would extending in a direction parallel to a rotation axis
(FIGs. 1-7; col. 3, l. 8 - col. 8, l. 3.); and
Sivaramakrishnan'084 discloses:
a discharging passage (from lower gas inlet {above lower heat choke 505} to lower gas outlet into process chamber 400 by way of upper flow line 114 between lower gas inlet {above lower heat choke 505} & lower gas outlet into process chamber 400) configured without a flow path section that would extending in a direction parallel to a rotation axis
(FIGs. 7, 8, 10, & 12A; ¶¶[0088]-[0090]; ¶[00094]; & ¶¶[0098]-[0099]).
Regarding claim 44, Merry'150 discloses:
the interface passage (inner plenum 404 associated with inner flow zone 402 including two inner flow fields) and the fluid passage (passage 405 to outer plenums 406 associated with outer flow zones 401 including two outer flow fields) fluidly connected to the chamber (processing chamber 158) through the discharging 
FIGs. 1-4B; ¶¶[0015]-[0023]; ¶¶[0036]-[0042]; & ¶¶[0044]-[0062].
Claims 29 & 38 are rejected under AIA  35 USC § 103 as being unpatentable over US 20080220150 A1 (Merry'150) in view of US 20130125819 A1 (Borean'819), US 20030172872 A1 (Thakur'872), and US 8992684 B1 (Kovalenkov'684) and/or US 20130032084 A1 (Sivaramakrishnan'084) as applied to claims 1, 5, 6, 8, 11, 16-19, 23, 29, 36-38, & 41-44 above, as evidenced by US 20110174212 A1 (Ramachandran'212) and/or US 20090163042 A1 (Tseng'042).
Regarding claim 29, Merry'150, Borean'819, Thakur'872, and Kovalenkov'684 and/or Sivaramakrishnan'084, by way of Merry'150, discloses:
a gas supplying module configured to supply a second process gas into the chamber via a gas line;
(Merry'150: FIGs. 1-4B; ¶¶[0015]-[0023]; ¶¶[0036]-[0042]; & ¶¶[0044]-[0062]); and
Merry'150, Borean'819, Thakur'872, and Kovalenkov'684 and/or Sivaramakrishnan'084, by way of the combination of Merry'150 and Thakur'872, discloses:
an intersection of the inner wall of the fluid passage and the discharging assembly aligned with an outermost edge point of the stage and aligned with the an end of the gas line.
(Merry'150: FIGs. 1-4B; ¶¶[0015]-[0023]; ¶¶[0036]-[0042]; & ¶¶[0044]-[0062]; & Thakur'872: FIGs. 1-4; ¶¶[0016]-[0019]; & ¶¶[0030]-[0057]).
Regarding claim 29, Ramachandran'212 evidences:
a gas supplying module (associated with secondary inlet 214 providing a second process gas) configured to supply a second process gas into a chamber via a gas line (also associated with secondary inlet 214 providing a second process gas); and

    PNG
    media_image15.png
    714
    1254
    media_image15.png
    Greyscale

FIG. 2A of Ramachandran'212 (Cropped)
one of two edge points directly facing an end of the gas line (also associated with secondary inlet 214 providing a second process gas) of the gas supplying module (associated with secondary inlet 214 providing a second process gas),
(FIG. 2A; ¶[0017]; ¶[0019]; & ¶¶[0022]-[0023]); and
Tseng'042 evidences:
that it is reasonable to add the gas supplying module as disclosed by Merry'150, Borean'819, Thakur'872, and Kovalenkov'684 and/or Sivaramakrishnan'084, by way of Merry'150, to systems having (when viewed in a direction of a traversal 
FIGs. 2 & 3; ¶¶[0015]-[0016]; & ¶¶[0032]-[0041].

    PNG
    media_image16.png
    944
    1540
    media_image16.png
    Greyscale

FIG. 3 of Tseng'042 (Cropped)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the gas supplying module (which has the line gas line and the end of the gas line directly facing one of the two edge points) of Merry'150, Borean'819, Thakur'872, and Kovalenkov'684 and/or Sivaramakrishnan'084 as claimed as evidenced by Ramachandran'212 and/or Tseng'042.
Regarding claim 38, Merry'150, Borean'819, Thakur'872, and Kovalenkov'684 and/or Sivaramakrishnan'084, as evidenced by Ramachandran'212 and/or Tseng'042, discloses:  

one of the edge points directly faces the end of the gas line of the gas supplying module and is aligned with one of the openings that is farthest away from the traversal line in a straight line parallel to the traversal line, and when viewed in a direction of the traversal line, the discharging passage associated with the opening that is farthest away from the traversal line does not overlap with the semiconductor wafer, and
the intersection of the inner wall of the fluid passage and the discharging assembly is aligned with the outermost edge point of the stage and aligned with the end of the gas line in the straight line parallel to the traversal line.
Merry'150: FIGs. 1-4B; ¶¶[0015]-[0023]; ¶¶[0036]-[0042]; & ¶¶[0044]-[0062]; & Thakur'872: FIGs. 1-4; ¶¶[0016]-[0019]; & ¶¶[0030]-[0057].
Claim 33 is rejected under AIA  35 USC § 103 as being unpatentable over US 20080220150 A1 (Merry'150) in view of US 20130125819 A1 (Borean'819), US 20030172872 A1 (Thakur'872), and US 8992684 B1 (Kovalenkov'684) and/or US 20130032084 A1 (Sivaramakrishnan'084) as applied to claims 1, 5, 6, 8, 11, 16-19, 23, 29, 36-38, & 41-44 above, and further in view of US 20110086434 A1 (Shin'434) along the lines of its rejection under AIA  35 USC § 103 above as being unpatentable over US 20080220150 A1 (Merry'150) in view of US 20030172872 A1 (Thakur'872), and US 8992684 B1 (Kovalenkov'684) and/or US 20130032084 A1 (Sivaramakrishnan'084). US 20080220150 A1 (Merry'150) in view of US 20030172872 A1 (Thakur'872), and US 8992684 B1 (Kovalenkov'684) and/or US 20130032084 A1 (Sivaramakrishnan'084) as applied to claims 1, 5, 6, 16-19, 23, 36, 37, & 41-43 above, and further in view of US 20110086434 A1 (Shin'434).
Claim 40 is rejected under AIA  35 USC § 103 as being unpatentable over US 20080220150 A1 (Merry'150) in view of US 20130125819 A1 (Borean'819), US 20030172872 A1 (Thakur'872), and US 8992684 B1 (Kovalenkov'684) and/or US 20130032084 A1 (Sivaramakrishnan'084) as applied to claim 33 above, and further in view of US 20090314205 A1 (Patalay'205) along the lines of its rejection under rejected under AIA  35 USC § 103 as being unpatentable over US 20080220150 A1 (Merry'150) in view of US 20030172872 A1 (Thakur'872); US 8992684 B1 (Kovalenkov'684) and/or US 20130032084 A1 (Sivaramakrishnan'084); and US 20110086434 A1 (Shin'434) as applied to claim 33 above, and further in view of US 20090314205 A1 (Patalay'205).
Response to Arguments
Applicant's arguments accompanying Applicant's reply dated 30 March 2021 and accompanying Applicant's reply dated 02 September 2021 with respect to claims 1, 5, 6, 8,11, 16-19, 23, 29, 33, & 36-44 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Conclusion
Prior art is made and is of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that might be used to demonstrate (in combination with one or more 
(a)	US 5453124 A (Moslehi'124  see e.g.,  FIG. 1);
(b)	US 5532190 A (Goodyear'190  see e.g.,  FIG. 1);
(c)	US 5551982 A (Anderson'982  see e.g.,  FIG. 2);
(d)	US 5599397 A (Anderson'397  see e.g.,  FIG. 2);
(e)	US 6042652 A (Hyun'  see e.g.,  FIGs. 5A & B);
(f)	US 20030190423 A1 (Yang'423  see e.g.,  FIGs. 1 & 1A);
(g)	US 20030190497 A1 (Yang'497  see e.g.,  FIGs. 1 & 1A);
(h)	US 20030221780 A1 (Lei'780  see e.g.,  FIG. 5);
(i)	US 20040050326 A1 (Thilderkvist'326  see e.g.,  FIGs. 8 & 9);
(j)	US 20040050325 A1 (Samoilov'325  see e.g.,  FIGs. 8 & 9);
(k)	US 20050268856 A1 (Miller'856  see e.g.,  FIGs. 4A-5B);
(m)	US 20070107653 A1 (Yamada'653  see e.g.,  FIG. 3);
(n)	US 20070122323 A1 (Yamada'  see e.g.,  FIG. 3);
(o)	US 20090057269 A1 (Katz'269  see e.g.,  FIGs. 1);
(p)	US 20090056629 A1 (Katz'629 see e.g.,  FIGs. 1); and
(q)	US 20130125819 A1 (Borean'819  see e.g.,  FIG. 3),
each of which discloses an interface passage and a fluid passage.  Some discloses the inner wall of the interface passage intersecting a discharging assembly at an acute angle and the inner wall of the fluid passage intersecting the discharging assembly at an acute angle.  To the extent that any of the above listed prior art does not disclose the inner wall of the interface passage intersecting a discharging assembly at an acute angle and the inner wall of the fluid In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also e.g., MPEP § 2144.04 (IV)(B).
Applicant's amendment dated 30 March 2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716